Citation Nr: 0819894	
Decision Date: 06/18/08    Archive Date: 06/25/08

DOCKET NO.  05-32 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to an initial compensable disability rating 
for left epididymitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to August 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.

In October 2006, the veteran testified at a hearing before a 
Decision Review Officer.  A transcript of that proceeding is 
of record.

The issues of entitlement to service connection for left 
shoulder disability and bilateral hearing loss disability are 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The veteran's left epididymitis is manifested by scrotal pain 
and tenderness to palpation; it is not productive of poor 
renal function and does not require long-term drug therapy, 
hospitalization, or intermittent intensive management. 


CONCLUSION OF LAW

The veteran's left epididymitis warrants an initial 10 
percent disability rating by analogy to painful scars.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 
4.115a, 4.115b, Diagnostic Code 7525, § 4.118, Diagnostic 
Code 7804 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with 
adequate VCAA notice, to include notice concerning the 
effective-date element of the claim, by letter mailed in 
March 2007.  Although this notice was not provided until 
after the initial adjudication of the claim, the Board again 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard, 4 Vet. 
App. at 394.  In this regard, the Board notes that no 
additional evidence was received as a result of this notice.  
Therefore, there is no reason to believe that the ultimate 
decision of the originating agency would have been different 
had appropriate notice been provided at an earlier time.  
Moreover, as explained below, the Board has determined that 
an initial compensable disability rating is warranted for the 
veteran's left epididymitis from the earliest possible date, 
the effective date of service connection.

With respect to VA's duty to assist, the Board notes that the 
veteran has been afforded an appropriate VA examination and 
that service treatment records and other pertinent medical 
records have been obtained.  Neither the veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board also is unaware of any 
such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the veteran.

Accordingly, the Board will address the merits of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2007).  

Chronic epididymo-orchitis is evaluated under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7525, which provides that the 
disability shall be rated as urinary tract infection.  
Urinary tract infection, in turn, is evaluated under 
38 C.F.R. § 4.115a, which provides that the urinary tract 
infection manifested by poor renal function shall be rated as 
renal dysfunction.  Also under 38 C.F.R. § 4.115a, a 10 
percent disability rating is warranted for urinary tract 
infection requiring long-term drug therapy, one to two 
hospitalizations per year, and/or intermittent intensive 
management.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's left epididymitis.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The veteran's left epididymitis currently is assigned a 
noncompensable evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  After careful review of the record, 
the Board concludes that the disability does not warrant an 
initial compensable disability rating under this code.  
Although the veteran experiences poor renal function, the 
medical evidence of record, including the report of a January 
2004 VA examination, shows that this dysfunction is related 
to an already service-connected kidney disability, rather 
than left epididymitis.  There also is no evidence that the 
veteran requires yearly hospitalizations or intermittent 
intensive management for his left epididymitis.  Moreover, 
although the veteran reported at the October 2006 hearing and 
November 2006 VA examination that he regularly takes aspirin 
to treat his testicular pain, the Board finds that this self-
prescribed, palliative treatment does not qualify as long-
term drug therapy.

The Board has considered whether the veteran is entitled to 
an initial compensable disability rating under any other 
applicable diagnostic codes.  In this regard, the Board notes 
that 38 C.F.R. § 4.118, Diagnostic Code 7804, which pertains 
to scars, most closely describes the symptomatology 
associated with the veteran's left epididymitis.  This code 
provides for a single disability rating of 10 percent for a 
superficial scar that is painful upon examination.  Here, 
although the medical evidence does not indicate the presence 
of a scar, it does reflect the veteran's complaints of 
chronic pain and that the left testicle was tender to 
palpation on VA examination in November 2006.  Accordingly, 
the Board concludes that an initial disability rating of 10 
percent is warranted for left epididymitis under Diagnostic 
Code 7804 throughout the initial evaluation period.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
veteran's left epididymitis warranted a rating in excess of 
10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalizations for his service-connected 
left epididymitis.  Additionally, there is no other 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the 10 percent disability rating assigned 
herein.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not 
warranted.


ORDER

A disability rating of 10 percent for left epididymitis is 
granted throughout the initial rating period, subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

The veteran also is seeking service connection for left 
shoulder disability.  Service treatment records reflect that 
he complained of left shoulder pain in February 1992 after 
injuring the shoulder.  Physical examination revealed 
tenderness to palpation over the acromioclavicular (AC) joint 
and painful motion, but an X-ray study revealed no joint 
separation, fracture, or evidence of subluxation.  A 
diagnostic impression of Type I AC joint sprain was rendered.  
In a report of medical history prepared in August 1992, prior 
to the veteran's release from active duty, he indicated that 
he had a history of a painful shoulder.  A contemporaneous 
report of medical examination, however, notes no upper 
extremity abnormalities.

The earliest post-service medical evidence of left shoulder 
disability consists of the reports of VA examinations 
conducted in June 2004 and November 2006.  On examination, 
the veteran reported experiencing left shoulder pain since he 
injured the shoulder in service.  The June 2004 examiner 
diagnosed left shoulder strain, and the November 2006 
examiner noted that the shoulder strain was moderately active 
at the time of examination.  Neither examination report, 
however, contains a medical opinion regarding the etiology of 
the veteran's left shoulder strain.

In light of the veteran's documented in-service shoulder 
injury and the current diagnosis of left shoulder strain 
rendered in June 2004 and November 2006, the Board has 
determined that the veteran should be afforded another VA 
examination so that a medical nexus opinion may be obtained.

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is due to his 
exposure to loud noises on the flight line.  

Service treatment records reflect that the veteran complained 
of hearing loss.  A July 1992 audiogram shows bilateral 
hearing impairment at the 2000 Hertz (Hz) frequency, but not 
hearing loss disability as defined by 38 C.F.R. § 3.385.  The 
veteran was afforded two VA audiological examinations in July 
2004 and November 2006 to determine the nature and severity 
of any hearing loss disability present.  The July 2004 
examination yielded speech recognition scores of 92 percent 
for each ear.  These results satisfy VA's definition of 
hearing loss disability.  See 38 C.F.R. § 3.385 (2007).  
However, the more recent November 2006 examination yielded 
puretone thresholds no higher than 25 decibels and speech 
recognition scores of 96 percent for each ear.  These results 
do not support the presence of hearing loss disability, as 
defined in § 3.385. 

The U. S. Court of Appeals for Veterans Claims has held that 
the requirement for service connection that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.  McClain v. Nicholson, No. 05-0468 (U.S. Vet. App. 
June 21, 2007).

Thus, the report of the July 2004 examination appears to be 
sufficient to establish the presence of a current disability.  
The Board notes that neither of the VA examination reports 
addresses the etiology of the veteran's hearing impairment.  
Therefore, the Board has determined that the veteran should 
also be provided a VA examination to determine the etiology 
of his hearing impairment.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of the veteran's left 
shoulder.  The claims folder must be made 
available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's left shoulder as to whether 
there is a 50 percent or better 
probability that the disorder originated 
during active duty or is otherwise 
etiologically related to active duty.  
The rationale for all opinions expressed 
must also be provided.

2.  The veteran should be afforded a VA 
examination by an audiologist or a 
physician with appropriate expertise to 
determine the extent and etiology of any 
currently present hearing impairment.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should provide an opinion as to whether 
there is a 50 percent or better 
probability that the veteran's hearing 
impairment is etiologically related to 
noise exposure in service.  The opinion 
should be provided even if the current 
examination does not establish the 
presence of hearing loss disability for 
VA compensation purpose.  The rationale 
for all opinions expressed must also be 
provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


